DETAILED ACTION
Status of Claims
In the response filed November 4, 2021, Applicant amended claims 35, 37, 40, 44-46, 48, and 52-54. Claims 1-34 were previously canceled.  Claims 35-54 are pending in the current application. 

Response to Arguments 
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant asserts that the amended claims address a technological problem, recite a practical application of an abstract idea and significantly more than any abstract idea.  Examiner respectfully disagrees.  Merely reciting the claim features and asserting that the features address a technical problem and integrates any abstract idea into a practical application, and recite significantly more than any abstract idea is not considered a separate argument for subject matter eligibility. In arguendo, the claimed invention recites marketing activity of sharing promotions within a social media network. The rejection is maintained. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered. and are persuasive.  The rejection has been withdrawn. 


Claim Objections
Claim 54 is objected to because of the following informalities:  “confirm the message and share message the plurality of user clients of the developed users on the social media platform” should be “confirm the message and share the message with the plurality of user clients of the developed users on the social media platform.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-54 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 35-54 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system and server) and process (i.e., a method).
 Although claims 35-54 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 35-54 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 54 (representative of independent claims 35 and 46) recite:
generate a personal coupon from a merchant coupon of a merchant by adding a promotion user identifier (ID) of the promotion user to the merchant coupon; 
convert the personal coupon into an executable code for use of the personal coupon and combining the executable code and a photograph of content taken by the promotion user in a message that is displayed on a graphical user interface, the message being for sharing over the social media platform; 
monitor execution of the executable code included in the message to use the personal coupon among a plurality of user clients of developed users who are registered with the social media platform and who are in a social relationship chain of the promotion user, based on the promotion user ID in the personal coupon; 
record promotion effect information of the promotion user according to a number of times the personal coupon is used by execution of the executable code on the social media platform
The identified limitations recite sharing promotions and monitoring promotions usage within a social network, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and computing system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a promotion user client of a promotion user; and 
a social media server in communication the promotion user client, the social media server implementing a social media platform on which a plurality of users including the promotion user are registered, 
wherein the social media server comprises at least one server memory configured to store server computer program code, and at least one server processor configured to access the at least one server memory and operate according to the server computer program code to: 
based on confirmation of the message by the promotion user using the graphical user interface, transmit the message to the promotion user client; 
provide a feedback reward to the promotion user on the social media platform according to the promotion effect information, and 
wherein the promotion user client comprises at least one client memory configured to store client computer program code, and at least one client processor configured to access the at least one client memory and operate according to the client computer program code to: 
receive the message from the social media server; and 
confirm the message and share the message with the plurality of user clients of the developed users on the social media platform
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of transmitting and receiving promotion data. The server in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 36-45 and 47-53, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional See claim 54: server, memory and processors to execute transmitting and receiving promotion data via a server, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 35-54, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 36-45 and 47-53, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621